Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant election of Species 1 encompassing claims 1-11 and 20 in the communication with the Office on 9/14/2022 is acknowledged,	
                                          Claim Rejections -35 USC § 101
2.    The following is a quotation from 35U.S.C. 101 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.    Claims 1-11,20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The Guidelines published in the Federal Register notices titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), July 2015 Update on Subject Matter Eligibility (80 FR 45429) and May 2016 Subject Matter Eligibility Update (FR 27381), and The 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) follow the framework applied in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 US (2012) (Mayo) which articulates the following test to evaluate subject matter eligibility:
(1) Are the claims directed to a process, machine, manufacture or composition of matter: 
(2a) Are the claims directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions); and
(2b): Do the claims recite additional elements that amount to significantly more than the judicial exception?
The only change from the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) compared with May 2016 Subject Matter Eligibility Update (FR 27381), is step (2a) have prong one and prong two analysis instead of just one step analysis.
With regard to (1), claim 1 recites: 
A method for determining the pharmacokinetics of axitinib, comprising the steps of: 
acquiring information on the following items [1], [2] and [4] or the following items [1], [3] and [4]:
[1] a polymorphism in OR2B11 gene,
[2] a polymorphism in BCRP gene in which a mutant allele has a loss-of- function mutation,
[3] a polymorphism in CPN2 gene, and
[4] a dose of axitinib regarding a test subject; and
calculating a predicted pharmacokinetic parameter of axitinib on the basis of the items [1], [2] and [4] or the items [1], [3] and [4].
Note that claim 1 is basically directed to an information system executing an abstract
computer program to collect the polymorphism gene and a dose of axitinib regarding  a theorical test subject to determine the pharmacokinetics of axitinib, and  therefore it still fall into

 the category of an abstract idea and therefore not eligible for a Patent under section 101 of the Patent laws.
Note that abstract ideas, physical phenomena, and laws of nature are not eligible for patenting. (MPEP 2106).
	For Step 1, clearly claim 1 falls into the mathematical Concepts Grouping of Abstract Ideas:  (page 17 of the 2019 PEG) 
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations

NOTE: The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea.

With regard to (2a), the 2019 Revised Patent Subject Matter Eligibility Guidance {2019 PEG ) prong one provide the grouping of abstract ideas that includes mathematical relationships , formulas or equations and mathematical calculations and therefore the instant claims include limitations directed to the abstract idea of mathematical relationships and manipulations and steps recited in the claims as determining the pharmacokinetics of axitinib.
The rationale pertaining to the instant claims can be said to be similar to the types identified in the Federal Register citing Smartgene, Inc. v. Advanced Biological Labs., 555 Fed. Appx. 950 9Fed. Cir. 2014), Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed Cir 2014) The courts in Smartgene identified claims that were “methods of receiving information and using rules to identify options” and made clear that merely combining data by reciting steps of organizing information through mathematical relationships is not patent eligible. Whether or not the claim includes simple or complicated algorithmic or mathematical manipulations is not relevant to the fact that reciting said abstract steps without reciting additional elements that would provide "significantly more" in claim is not sufficient. The nature of the invention in Smartgene included selecting treatment options for a patient. It was concluded that Claim 1 in Smartgene does no more than employ a computing device with basic functionality for comparing stored and input data and rules, to do what doctors routinely practice and thus the courts concluded that these are similar to mental steps performed by or with a computer and are ineligible. In a similar fashion, the court in Digitech re-iterated that determining whether or not a process recites an abstract idea, the claim must be examined as a whole and that an invention is not simply ineligible because it relies upon a law of nature of an abstract idea. However, Digitech further states that “claims reciting an abstract idea must include additional inventive, features such that the claim scope does not solely capture the abstract idea (taken from Alice Corp., 573 US_slip op. at 6)” and that the “claim reciting an abstract idea does not become eligible merely by adding the words ‘apply it’ (taken from Bancorp Servs., LLC v. Sun Life Assurance Co. of Can {US), 687 F.3d 1266, 1276 (Fed Cir. 2012)”.The claims in Digitech were drawn to taking existing information, i.e. measured chromatic stimuli, spatial stimuli, and device response characteristic function information, and organizing it into a new form. Thus the claims in Digitech were said to recite ineligible abstract process of gathering and combining data. The process employed a mathematical algorithm that manipulated information to generate additional information, as is also done in the instant claims of the present Application.
With regard to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) step 2(a) prong two the details provide limitations that are indicative of integration into a practical Application.
•    Improvement to the functioning of a computer, or to other technology or technical field (MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular to effect a particular treatment or prophylaxis for a particular disease or medical condition
•    Applying the judicial exception with or by use of a particular machine -(MPEP.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing
•    Applying or using the judicial exception in other Meaningful way beyond generally linking the use of an abstract idea to a particular technological environment, such as the claim as a whole is more than a drafting effort to monopolize the exception. The Guidance in prong two further set forth limitations that were found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include:
•    Adding words to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement abstract ideas on a computer
•    Adding insignificant extra-solution activity to the judicial exception,
•    Generally linking the use of the judicial exception to a particular technological environment or field of use. (MPEP 2106.05(h)
With respect to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) step 2(a) prong two the instant case do not include those additional elements that are sufficient to amount to significantly more than the judicial exception. Each of the recited dependent claims, in addition to the recited judicial exceptions, include data gathering steps and data calculation .
Note that the claimed inventions directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-11, 20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
 The claimed invention is directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claims are directed to the abstract idea using a hypothesis of repositioning existing drug in a computer environment by accessing and collecting data from known drug and disease association database using a computer algorithm that perform matrices calculus and probability statistics in a manner that does not add anything other than data collecting and data manipulation steps to guess the possible use of old drugs for existing diseases (i.e. the abstract idea of collecting data and perform mathematics calculation and comparison on them using conventional computer system. Note that The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Banklnt’1, 134 S. Ct. 2347,2354 (2014) or Electric Power Group ,LLC v Alstom S.A. 119 USPQ2d 1739 because an improved abstract ideas are still abstract ideas. Note that all the dependent claims 2—11,20  add nothing more than data collecting and data manipulations to recite  a method for determining the pharmacokinetics of axitinib. Claims 1-11, 20, when viewed as whole, add nothing more than the judicial exception of and therefore the claims are ineligible.
Thereby, having determined that the claims involve laws of nature and abstract ideas, it is then determined whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “transform the nature of the claim’ into a patent-eligible application. However, in the present situation, the claims as a whole do not recite any additional steps or elements that amount to significantly more than a judicial exception. Applicant’s attention is also directed to PerkinElmer, Inc. v. Interna Ltd., 496 F. App'x 65 (Fed. Cir.16 2012) and the Report and Recommendation in Genetic Tech v. LabCorp and 23 and Me (D. Del. September 2014) and 2014 Interim Guidance on Patent Subject Matter Eligibility, Federal Register. 16 Dec 2014. Vol. 79, No. 241, 74618, Guidance (2019 PEG) step 2A overlaps many considerations need not be reevaluated because the answer will be the same.
For the reasons set forth above, the claims as a whole are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
With regard to step 2B of the 2019 PEG since there is no change compared with the previous US PTO subject matter guidance: is the claim provided additional elements that amount to significant more than the judicial exception and the answer is NO.
4.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

5.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).
6.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.
                                                       CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on 9:30 am - 6:30 pm Monday to Friday US Eastern Time .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




              /THINH T NGUYEN/              Primary Examiner, Art Unit 2897